DETAILED ACTION
1.	Applicant's amendment filed on December 16, 2020 has been entered.  Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed December 16, 2020 and Interview Summary conducted on December 15, 2020 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on page 11 of Remarks, filed December 16, 2020.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.  
The prior art of record Pereira; Shane et al. (US 8381289 B1) discloses a host reputation score indicating whether a host connected to the client by a network is malicious is received. An entity on the client that communicates with the host is identified. Whether the entity is a malware threat is determined based at least in part on the host reputation score.
The prior art of record Murthy; Praveen et al. (US 9767290 B2) discloses a method of vulnerability analysis of a deployed program (program) includes inputting a binary program under analysis (BPUA) derived from the program. The method includes analyzing input/output (I/O) behavior of the program. The method includes discovering inputs to the program based on application of exploration techniques to the BPUA and analysis of the I/O behavior. The method includes determining which of the inputs are negative inputs. The negative inputs are inputs that trigger a response that includes a vulnerability of the program. Based on the negative inputs and triggered responses, the method includes developing a patch for the program that modifies the program to process at least some of the negative inputs without triggering a response that includes the vulnerability. The method includes automatically dispatching the patch.

The prior art of record Saxe; Joshua Daniel et al. (US 9690938 B1) discloses apparatus and methods describe herein, for example, a process that can include receiving a potentially malicious file, and dividing the potentially malicious file into a set of byte windows. The process can include calculating at least one attribute associated with each byte window from the set of byte windows for the potentially malicious file. In such an instance, the at least one attribute is not dependent on an order of bytes in the potentially malicious file. The process can further include identifying a probability that the potentially malicious file is malicious, based at least in part on the at least one attribute and a trained threat model.
The prior art of record McGaughy; Bruce W. et al. (US 7409328 B1) discloses a system for communicating simulation solutions between circuit components in a hierarchical data structure includes a simulator module having one or more computer programs for representing the circuit as a hierarchically arranged set of branches, which includes a root branch and a plurality of other branches logically organized in a graph. The hierarchically arranged set of branches includes a first branch that contains one or more driver leaf circuits and a second branch that also contains one or more receiver leaf circuits, where the first branch and second branch are interconnected in the graph through a third branch at a higher hierarchical level in the graph than the first and second branches. The simulator module further includes computer programs for simulating operation of the one or more driver leaf circuits and the one or more receiver leaf circuits, together, without simulating operation of the third branch to determine a first set of changes in signal conditions shared by the one or more driver leaf circuits and the one or more receiver leaf circuits.

Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Pereira; Shane et al. (US 8381289 B1), in view of Murthy; Praveen et al. (US 9767290 B2); in view of Horne; William G et al. (US 8725749 B2), in view of Saxe; Joshua Daniel et al. (US 9690938 B1), in view of McGaughy; Bruce W. et al. (US 7409328 B1), and further in view of Cordova-Diba; Bertin Rudolph et al. (US 9177225 B1), lack of and/or do not disclose these specific limitations of determining, by the system, whether the input string includes a symbolic word, a non-symbolic word, a symbolic phrase comprising the symbolic word and the non-symbolic word, or a non-symbolic phrase comprising the non-symbolic word and a second non-symbolic word; upon determining that the input string includes the symbolic word or the symbolic phrase, forming, by the system, a branching graph based on a combination of the input string and a plurality of stored strings that are each associated with the malware entity to determine whether the input string is the valid malware detection name of the malware entity, wherein the branching graph is formed by at least performing a first graph partitioning stage and a second graph partitioning stage, wherein the first graph partitioning stage is performed via character chi-square histogram similarity, wherein the second graph partitioning stage is performed via node splitting and merging of split nodes; labeling, by the system, the input string as being the valid malware detection name for the malware entity based, at least in part, on detecting whether the symbolic word is within the formed branching graph (emphasis added), as set forth in claim 1 and similar to claims 8 and 15.

Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/
Primary Examiner, Art Unit 2498
January 14, 2020